Citation Nr: 0525805	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-17 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  The veteran's separation documents reveal that he was 
awarded the Combat Infantryman Badge for service in Vietnam.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the RO granted 
entitlement to service connection for PTSD in an April 2003 
rating decision, granting a 10 percent evaluation.  The 
veteran appealed the rating assigned.  Hence, the Board will 
consider the proper evaluation to be assigned for this 
disability from the time period beginning with the grant of 
original service connection, pursuant to the Court's holding 
in Fenderson, supra.  

The Board notes that the RO granted a 50 percent evaluation 
for the veteran's service-connected PTSD, during the pendency 
of the veteran's appeal, in a March 2004 rating decision.  As 
this increased rating does not constitute a full grant of all 
benefits possible, and as the veteran has not withdrawn his 
claim, the issue concerning entitlement to an increased 
rating for PTSD is still pending.  See AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim addressed in this decision.

2.  The veteran's service-connected PTSD is manifested by 
symptomatology that more nearly approximates a disability 
picture consistent with occupational and social impairment 
with no more than reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability evaluation greater 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the AOJ 
decision that is the basis of the appeal was for service 
connection of PTSD, and was favorably decided after VCAA 
notice provided by letter dated in March 2003.  The issue of 
the evaluation assigned is a "downstream" issue.  It is 
unclear from the record, however, whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to this claim.  See 38 C.F.R. § 3.159(b)(1).  
The RO attempted to provide additional notice in February 
2004, but unfortunately did not identify the issue as one of 
an increased evaluation.  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The AOJ's 
March 2003 and February 2004 letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the AOJ.  In addition, the March 2004 Statement of the Case 
(SOC) contained the complete text of 38 C.F.R. § 3.159(b)(1), 
which includes such notice.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.

Moreover, the reasons and bases of the March 2004 SOC 
specifically explained to the appellant the reasoning for the 
evaluation afforded, and provided the pertinent laws and 
regulations, as well as the criteria for Diagnostic Code 
9411, thus informing the veteran of the evidence required to 
prevail in his claim for a higher initial evaluation.

The veteran was proffered a VA examinations for his PTSD in 
March 2003.  VA treatment records have been obtained and 
provided by the veteran dated from January 2003 through April 
2005.  The Board received additional evidence from the 
veteran subsequent to the March 2004 SOC; however, the 
veteran provided a waiver of AOJ consideration through his 
representative, dated in September 2005, in compliance with 
38 C.F.R. § 20.1304 (2004).  

In summary, the Board concludes that the veteran was not 
prejudiced by not receiving the totality of VCAA notification 
prior to the initial AOJ decision concerning the issue of 
entitlement to a higher initial evaluation for his PTSD, as 
he was given notice throughout the course of the appeal, and 
had over a year to respond to the SOC prior to the 
certification of his appeal to the Board.  Hence, as a 
practical matter the Board finds that the veteran was 
notified of the evidence required to prevail in his claim in 
the AOJ's March 2003 and February 2004 letters, and the March 
2004 SOC, as well as the need to provide any pertinent 
evidence.  These documents, in aggregate, informed him what 
additional information or evidence was needed to support his 
claims, that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, the March 2004 SOC 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the type of evidence and information needed to support his 
claim, and of the need to submit relevant evidence in his 
possession.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although fully adequate notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her or his 
claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

II.  Increased Evaluation

Service-connected disabilities are rated in accordance with 
the VA Schedule for Rating Disabilities (Rating Schedule).  
The ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the appeal is from the initial grant 
of service connection, separate ratings for separate periods 
of time, or "staged ratings," may be assigned based on the 
facts found following the initial grant of service 
connection.  See Fenderson, supra. 

The Rating Schedule directs that in evaluating the severity 
of mental disorders under the diagnostic criteria 
consideration should be given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (2004).

In the present case, the RO granted service connection for 
PTSD in an April 2003 rating decision based on the evidence 
then of record, which included service medical and personnel 
records, and a VA examination report dated in March 2003.

The veteran's separation documents show that he was last 
assigned to B Company, 4th Battalion, 54th Infantry, and that 
his military occupational specialty (MOS) was as a light 
weapons infantryman, or 11B10.  He was awarded the Combat 
Infantryman Badge, the Vietnam Service Medal, and Vietnam 
Campaign Medal with 60 Device.

In March 2003 , the veteran underwent examination for PTSD.  
The report reflects subjective complaints of frequent 
intrusive thoughts and recollections about his combat 
experience in Vietnam, nightmares and flashbacks, a tendency 
to isolate and avoidance behaviors, inability to tolerate 
crowds and fireworks displays, exaggerated startle response, 
feelings of alienation, difficulty trusting others, sleep 
disturbance, hypervigilance, depression, loss of interest in 
pleasurable activities, survivor guilt, difficulty 
concentrating, a sense of being in a rage all the time, and 
difficulty with social relationships.  The examiner observed 
the veteran to be on time, to appear his stated age, and to 
be fully oriented.  He exhibited good eye contact, but speech 
was slow; and mood, mildly depressed.  Current thought 
processes and thought content were within normal limits.  The 
examiner observed no delusions or hallucinations.  The 
veteran admitted past suicidal thoughts and ideation, but no 
current suicidal or homicidal thought, ideation, plan or 
intent.  Short-term memory and concentration were found to be 
impaired, although long-term memory was found to be intact.  
The examiner noted that sleep impairment was chronic in 
nature.  Judgment was found to be intact; but impulse 
control, impaired.

Concerning his educational and employment history, the report 
shows the veteran reported a pre-military history of good 
quality peer relationships and social adjustment.  He played 
sports in high school and graduated from high school prior to 
entrance into active duty.  Following discharge from active 
duty, he attended auto mechanics school and took a full-time 
job with an Army Depot, where he is still employed.  He 
reported being married.

The examiner diagnosed PTSD, chronic, mild, and assigned a 
global assessment of functioning (GAF) score of 61, noting 
"mild social and occupational impairment due to PTSD."

This veteran meets the DSM-IV stressor 
criteria for PTSD.  Onset of PTSD 
symptomatology appears to have occurred 
shortly after the veteran returned home 
from Vietnam.  Symptoms now appear to be 
frequent, chronic and mild in nature.  
Current symptoms along with the veteran's 
combat experiences in Vietnam are 
consistent with the diagnosis of PTSD.  
The diagnosis of PTSD conforms with the 
DSM-IV.

In the April 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective in February 2003, which is the month in which the 
veteran's claim for service connection was received.

The veteran appealed this decision to the Board.  During the 
pendency of his appeal, he forwarded statements provided by 
his employer branch chief and supervisor, describing his 
difficulties at work.  These statements, one dated in March 
2003 and the other undated but received in April 2003, show 
that the veteran exhibits problems working with and coping 
with other employees to the extent he has been counseled.  
His supervisor stated, in pertinent part:

[The veteran] was an outstanding 
production worker meaning he works fast 
and produces a quality product.  He has 
the skills, knowledge, and ability to do 
the work.  However he did not work as 
well under pressure.  He works well alone 
but does not work as well as a team 
member.  Most Co-workers complain when 
paired to work with [the veteran].  The 
usual[] complaints were that he didn't 
show them the proper respect, that he was 
inconsiderate, that he had an easily 
excitable temperament, that he was rude, 
impolite ... This frequently caused co-
workers unwillingness to work with him.

The supervisor noted that he counseled the veteran but 
obtained only short-term improvement.  He observed that the 
veteran appeared to have trouble suppressing his anger and 
dealing with people.

In August 2003, the veteran provided a statement written by 
his spouse.  His spouse observed that the veteran exhibited 
stressful behaviors that appeared to be progressively getting 
worse.  These behaviors include irregular sleeping, and she 
described the veteran as only taking catnaps.  When he does 
go to bed, she finds him talking to someone and screaming in 
his sleep with his hands and fingers squeezing and releasing 
as though operating some type of equipment.  She described 
him as argumentative and angry, and unable to see something 
from another's point of view.  She said he will argue that 
she wants to drive the wrong vehicle to the wrong place, and 
that he took exception with a childhood friend for teasing 
him and that it was several years before he would again speak 
to the friend.  Finally, she said that she occasionally found 
him staring into space with a mean look in his face, and when 
she asked what was wrong, he simply looked at her.

The veteran also submitted additional VA treatment records, 
dated from January 2003 through December 2003, which show 
complaints of such symptoms as intrusive memories, 
nightmares, irritability with family and co-workers, 
inability to sleep with resulting day fatigue, increased 
startle response, social isolation, low frustration 
tolerance, depressed mood, anxiety, and irritability and 
difficulty with crowds.  In April 2003 he reported having 
received a promotion at work but being unable to handle the 
stress.  In September 2003 he identified having difficulty 
with his son, and stated that he sometimes needs to take days 
off of work to manage his stress.  In December 2003 he 
reported that his son continues to be a source of stress for 
him, but he noted that his other family relationships were 
positive.

Treating physicians and health care workers observed the 
veteran to exhibit restricted and depressed affect, depressed 
and anxious mood, depression, anxiety, irritability, low 
frustration tolerance, and hypervigilance.  In addition, in 
April 2003, the treating physician observed the veteran to 
ruminate about his military experiences and, in December 2003 
expressed concern over the veteran's tendency to isolate, 
noting concern about the veteran's ability to adjust to 
pending retirement.  These entries show that the veteran was 
found not to exhibit suicidal or homicidal ideation 
throughout, and that no delusions, hallucinations or other 
psychotic symptomatology was manifested.  However, the 
veteran's wife is reported to have expressed concern about 
the veteran's agitation during sleep, which the veteran 
himself did not remember.

These entries show that the veteran has consistently been 
diagnosed with PTSD and that he has been treated with 
prescribed medication, Risperdal and Trazodone, and therapy.  
An antidepressant was considered but not yet prescribed.  
GAFs were assigned at 40 in April and August 2003.

In March 2004, the RO issued a rating decision awarding a 50 
percent evaluation for the service-connected PTSD, effective 
in February 2003, the month in which the veteran's claim was 
received.  The veteran indicated he wished to continue his 
appeal, and submitted additional VA treatment records 
directly to the Board, for which his representative provided 
a waiver of AOJ consideration, on the veteran's behalf, in 
September 2005.

These records are dated from January 2003 through April 2005.  
The records from January 2003 through December 2003 are 
duplicates.  The remaining entries show that the veteran 
continues to take Risperdal and Trazodone for such symptoms 
as anxiety, irritability, low frustration tolerance and 
anger, difficulty with social interaction, and frequent 
intrusive thoughts.  In April 2004 he reported he had been 
placed on light duty at work due to an injury.  In January 
2005, he reported being stressed about his son, who was in 
jail, and noted that his supervisor will allow him to take 
days of leave when he needs to control his stress.  In 
January 2005, he reported having a disagreement with a co-
worker that prompted him to take leave for the remainder of 
the day, and difficulties with his wife and family.  He 
stated that his children felt he was too negative, but the 
veteran responded that he would say what he felt was 
necessary and pay the cost for doing so.  The examiner noted 
he was reluctant to modify his behavior and suggested that 
the veteran should not return to therapy, as he expressed no 
behavioral goals to accomplish.  The veteran requested to be 
scheduled for a return visit in September in order to discuss 
his retirement.

These entries continue to reveal no evidence of suicidal or 
homicidal ideations, or psychotic symptomatology.  The 
diagnosis remains PTSD and the GAF assigned remains 40.

The veteran continues to aver that the symptoms of his PTSD 
are so severe as to render him unemployable. 

Under the rating criteria, the veteran's service-connected 
PTSD is evaluated pursuant to a general rating formula for 
mental disorders under 38 C.F.R. Part 4 that is as follows:

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A higher, 70 percent, rating shall be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. Part 4, Diagnostic Code 9411 (2003).

The GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  A GAF score of 31 
to 40 is illustrative of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; a child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF score of 41 to 50 is representative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 reflects moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but the individual generally functions pretty 
well, and has some meaningful relationships.  A GAF score of 
71 to 80 shows that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).

As an initial matter, the Board finds that the medical 
evidence of record meets the criteria for a 50 percent 
evaluation.  The veteran's PTSD is manifested by occupational 
and social impairment with reduced reliability and 
productivity.  Higher, 70 and 100 percent evaluations could 
be warranted under the diagnostic code as delineated above.  
However, the Board does not find that medical evidence 
reflects that the veteran manifests the required criteria for 
the higher evaluations.

Rather, the record shows that the veteran has maintained a 
relationship with his spouse and family, albeit with some 
stress and difficulty with his son.  These records also show 
that the veteran's spouse has participated with him in his 
treatment.  The last entry notwithstanding, it is presumed 
that the veteran continues to work on maintaining these 
relationships.  Although the physician challenged the 
veteran's reluctance to modify his behaviors, the veteran 
continues to seek treatment, requesting that he be scheduled 
for further therapy.  Second, the veteran remains employed at 
the same place of employment he has reported, and from which 
he intends to retire from after he turns age 62.  And while 
he continues to experience some difficulty in managing his 
relationships with co-workers, there is no indication in the 
record that his employment is in peril.  Rather, the record 
shows that his supervisor and Branch Chief continue to work 
with him, allowing him to take leave when necessary to manage 
his stress.  The record offers no opinions by medical 
professionals that the veteran is unemployable, let alone 
that he is unemployable due to his service-connected PTSD.  

Other symptoms required for the higher, 70 percent and 100 
percent evaluations, are simply neither complained of nor 
observed by medical health care providers, including suicidal 
ideation, obsessional rituals, illogical, obscure, or 
irrelevant speech, near continuous panic, spatial 
disorientation, neglect of personal appearance and hygiene, 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or inability to form and 
maintain effective relationships.  Rather, the medical 
evidence demonstrates that the veteran presented as on time, 
oriented, and with good eye contact.  His speech was slow but 
current thought processes and content were normal.  He 
exhibited impaired short-term memory and concentration but 
intact long-term memory.  Judgement was found to be intact, 
although impulse control was found to be impaired.  He has 
not averred, nor has he been observed to manifest suicidal or 
homicidal ideations, or hallucinations or delusions.  He has 
not averred nor been observed to exhibit difficulty with 
personal hygiene or acts of daily living.  And, he has not 
been observed to exhibit obsessive behaviors.  He has been 
observed to exhibit a flattened and depressed affect, and to 
be depressed and anxious, but the medical record offers no 
opinion that he his so anxious or depressed as to be unable 
to function independently, appropriately, or effectively.  
Rather, the medical evidence reflects that he has responded 
well to treatment and that he has engaged productively with 
other members of society, including his family-albeit some 
difficulty with his son and recent arguments with his wife-
and at work-albeit needing to manage stress by taking leave, 
which his supervisor and Branch Chief allow him to do.

Finally, the Board notes that VA treatment records 
consistently assigned a GAF of 40 throughout.  

The Board has carefully reviewed the medical evidence and 
finds that the disability picture presented is productive of 
no more than occupational and social impairment with reduced 
reliability and productivity.

After consideration of the evidence, the Board finds that the 
criteria for a rating greater than 50 percent for the service 
connected PTSD is not met.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Here, the Board finds no 
evidence of an exceptional disability.  The veteran has 
presented intermittently for therapy and prescription drug 
management, but treatment records do not show that he has 
required hospitalization for his service-connected PTSD, and 
no plans have been made to hospitalize the veteran.  
Moreover, VA examination reports and treatment records do not 
show that he has ever been found to be incompetent, unable to 
handle his own affairs, or has trouble with acts of daily 
living.  Finally, while the veteran argues that his PTSD 
interferes with his employment due to his service-connected 
PTSD, the medical evidence simply does not show that he is 
unemployable due to his PTSD.  The Board recognizes that the 
veteran suffers from the symptoms of his PTSD, and that he is 
impacted by them.  This is recognized in the 50 percent 
disability evaluation assigned.  However, as detailed above, 
VA treatment records show that he has maintained employment, 
and that his supervisor and Branch Chief have allowed him to 
take leave when necessary to manage his stress.  Hence, the 
evidence cannot establish that the service-connected PTSD, 
alone, interferes markedly with his employment so as to make 
application of the schedular criteria impractical.  Hence, as 
a whole, the evidence does not show that the impairment 
resulting solely from the PTSD warrants extra-schedular 
consideration.


ORDER

An evaluation greater than 50 percent for the service-
connected PTSD is denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


